1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   NAICHOU SEE,                     )                 Case No.: 1:19-cv-0436 - JLT
                                      )
12            Plaintiff,              )                 ORDER REMANDING THE MATTER
                                      )                 PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13       v.                           )                 § 405(g)
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                 ORDER DIRECTING ENTRY OF JUDGMENT IN
                                      )                 FAVOR OF PLAINTIFF NAICHOU SEE AND
15            Defendant.              )                 AGAINST DEFENDANT, THE COMMISSIONER
                                      )                 OF SOCIAL SECURITY
16                                    )

17          On December 26, 2019, Naichou See and the Commissioner of Social Security stipulated to a
18   voluntary remand of Plaintiff’s Social Security appeal, pursuant to sentence four of 42 U.S.C. § 405(g).
19   The parties stipulate that upon remand, an administrative judge shall conduct further administrative
20   proceedings, including “a new decision and hearing.” (Doc. 20 at 1) Thus, the Court ORDERS:
21          1.      The matter is REMANDED for further administrative proceedings under sentence four
22                  of 42 U.S.C. § 405(g); and
23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Naichou See,
24                  and against Defendant, the Commissioner of Social Security.
25
26   IT IS SO ORDERED.
27
        Dated:     December 30, 2019                          /s/ Jennifer L. Thurston
28                                                     UNITED STATES MAGISTRATE JUDGE
